Citation Nr: 1146176	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-09 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from April 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2010 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  

The Board remanded the issues of entitlement to service connection for hearing loss, tinnitus and an acquired psychiatric disorder in December 2010.  Service connection for a psychiatric disorder was subsequently granted by the RO in a rating decision dated in November 2011.  As the Veteran did not appeal the ratings or effective dates assigned for this disability, this represents a complete grant of the Veteran's appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to loud open-front boiler noise during service, and credibly reports difficulty hearing and ringing in his ears since service.  

2.  The medical evidence shows that right ear hearing loss is related to excessive noise exposure in service; left ear hearing loss, which existed upon entry to service, was aggravated by service; and tinnitus is secondary to hearing loss.


CONCLUSIONS OF LAW

1.  A hearing loss disability of the right ear was incurred in service and a hearing loss disability of the left ear was aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1153, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010). 

2.  Tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for hearing loss and tinnitus, which he attributes to noise exposure during service while assigned as a machinist's mate.  He stated that he was subjected to the compressors and open-front boilers in the engine room.  During his September 2010 Board hearing he testified he would experience hearing loss and tinnitus in service.  Upon reporting these conditions in service, he was told that it would go away in a few hours.  DD 214 confirms his Military Occupation Specialty (MOS) as a machinist's mate.    

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Some chronic diseases, such as arthritis or an organic disease of the nervous system, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 U.S.C.A. § 1153, a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  The provisions of 38 C.F.R. § 3.306(b) provide that aggravation may not be conceded unless the pre-existing condition increased in severity during service.

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  A disability that is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  However, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303, 3.304; Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records (STRs) include a December 1965 enlistment examination which showed pure tone thresholds, in decibels (the numbers in the parentheses are ASA units converted to ISO (ANSI) units) as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
/
20 (25)
LEFT
5 (20)
10 (20)
30 (40)
/
30 (35)

The January 1970 separation examination did not assess the Veteran's hearing acuity.  

VA medical records include a June 2006 complaint of hearing loss and tinnitus in both ears.  The Veteran stated that his bilateral hearing loss began in service and suddenly became worse three weeks prior.  He reported periodic tinnitus since service that became constant three weeks prior.  The diagnosis was mild sloping to moderate symmetric sensorineural hearing loss in both ears. 

In August 2007 the Veteran was accorded a compensation and pension (C&P) audio examination.  During the examination, the Veteran reported that the onset of his hearing loss was approximately 10-15 years ago.  He reported that he was exposed to compressor and open-front boilers in the engine room and no ear protection was provided.  He further reported occupation exposure to power tools as a self-employed handyman with ear protection.  Recreation exposure included use of power tools with ear protection and riding motorcycles.  Audiology testing revealed the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
50
45
LEFT
30
45
50
50
50

Speech recognition scores were 84 for both ears.  Pure tone testing revealed good inter-test consistency in both ears.  Speech testing showed good reliability.  Tympanograms were within normal limits bilaterally, consistent with normal middle ear function.  Testing showed mild to moderately severe sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  The diagnoses were sloping moderate sensorineural hearing loss and indeterminate tinnitus in the both ears.  The examiner stated that the Veteran's induction examination indicated clinically normal hearing in the right ear and a hearing threshold that did not meet the criteria for disability under VA regulations.  The examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of noise exposure while working as a machinist's mate in the Navy.  He stated that there was no evidence documenting hearing loss or tinnitus were incurred in or aggravated by military service.  He further found that medical evidence did not show that his conditions manifested to a compensable degree within one year following discharge.  The examiner noted that a previous C&P examination for an unrelated matter contained no complaints of hearing loss, tinnitus, or other ear-related problems.  

During a September 2010 Board hearing, the Veteran testified that he worked in the boiler room with an open-front boiler and large fans overhead.  He stated that upon exiting the boiler room he would not be able to hear anything for a couple of hours.  He stated that he reported the ringing and buzzing in his ears but was informed that it was common and would go away in a couple of hours.  He further stated that he was not given hearing protection.  He testified that the ringing in his ears continued after service as did his problems hearing.  

Additional VA medical records include a September 2010 audiological evaluation.  The audiologist found a subjective decrease in hearing.  The Veteran reported that he has had tinnitus for years but has learned to manage it.  The audiologist noted no significant change in hearing sensitivity since the previous audiological examination.  Testing revealed mild sloping to a moderate sensorineural hearing loss in the right ear.  Hearing was within normal limits at 250 Hertz, sloping from a mild to a moderate then moderately severe sensorineural hearing loss in the left ear.  

In January 2011 the Veteran was accorded another C&P audio examination.  During the examination the Veteran reported military exposure to weaponry and equipment noise without the provision of ear protection in service.  He reported specific exposure to pistol and rifle noise during basic training and exposure to loud propulsion engines, compressors/airlock compartment compressors, and open-front boilers during engine and boiler room duties.  He also reported occupational noise exposure as a fire glass roller for four years and a handyman using power tools for 35 years.  He reported he used ear protection.  He reported recreational noise exposure as a motorcyclist but reported the use of ear protection.  He further reported the onset of his tinnitus was approximately 10 years post-service.  He reported that his tinnitus was constant.  Audiology testing revealed the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
55
50
LEFT
30
45
50
55
55

Speech recognition was 86 in the left ear and 88 in the right ear and speech recognition performance was 80 percent in both ears.  Pure tone testing revealed good inter-test consistency in both ears.  Speech testing showed good reliability.  Tympanograms were within normal limits bilaterally, consistent with normal middle ear function.  The diagnosis was bilateral sensorineural hearing loss, mild to moderately severe.  The examiner opined that the Veteran's right ear hearing loss was at least as likely as not caused by or a result of active duty military service.  He found that the Veteran's history was significant for civilian occupational noise exposure.  The examiner noted that no discharge assessment was performed to compare the stability of the Veteran's hearing thresholds during service.  The examiner further found that without serial, diagnostic audiometric test results from the Veteran's discharge to the present, the contribution of the Veteran's military and civilian noise exposure is unknown.  Regarding the left ear, the examiner noted that the Veteran entered service with mild high frequency hearing loss.  Since the contribution of military and civilian noise exposure to the current hearing loss could not be determined, the examiner found that it was at least as likely as not that the Veteran's hearing loss was aggravated by active duty service.  In addition, the tinnitus was considered to be secondary to the hearing loss.   

The Board observes that the Veteran's MOS during his service was as a machinist's mate.  The Veteran has asserted that he worked on heavy machine engines during service.  See the September 2010 VA hearing transcript at page 13.  Since the Veteran's reports of in-service noise exposure are congruent with the duties and responsibilities of his MOS, the Board concludes that the Veteran was exposed to excessive noise during his service. 

The Board initially finds that the VA examination report of January 2011 is entitled to great probative weight because the examiner conducted a review of the history, an audiological examination, and provided opinions which are supported by the facts.  Moreover, the Veteran has asserted that he has experienced ringing in his ears and problems hearing since active service although at various levels.  See the September 2010 VA hearing transcript at pages 15-16.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Having witnessed the demeanor of the Veteran at a personal hearing, the Board finds the reports of the Veteran's difficulty hearing and ringing in his ears since discharge from service are credible.  As the Board has no reason to disbelieve the Veteran, the Board finds that the Veteran is competent and credible to comment on the date of onset of symptoms of his bilateral hearing loss and tinnitus.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, the Veteran reported in June 2006 that he had periodic tinnitus since service and hearing loss that began in service and suddenly became worse three weeks prior.  While the Veteran reported during the August 2007 examination that his hearing loss began 10 to 15 years ago and during the January 2011 examination that the onset of his tinnitus was 10 years after service, this is not inconsistent with his reports of having difficulty since service as he indicated during the Board hearing that he noticed problems but it was at some point after service that he "really got hit."  BVA transcript at p. 16.  

Moreover, the January 2011 VA examiner found the lack of serial, diagnostic audiometric test results from the time of military discharge to the relative present resulted in unknown contribution of the Veteran's military and civilian noise exposure to his current diagnosis of bilateral hearing loss and tinnitus.  The VA examiner in 2007 determined that current hearing loss and tinnitus were not related to service as there were no complaints in service or for years thereafter, however, he relied on the absence of evidence and did not explain why current disability is or is not related to excessive noise exposure in service.  Accordingly, this opinion is only accorded minimal probative weight.    

In light of the highly probative VA opinion dated in January 2011; the competent, credible and probative evidence that the Veteran was exposed to excessive noise in service; and the Veteran's credible reports that he has had hearing loss and tinnitus since service, the Board concludes that service connection for hearing loss and tinnitus is warranted.  Regarding the left ear, it is noted that the presumption of sound condition pursuant to 38 U.S.C.A. § 1111 does not apply as hearing was assessed as 40 at 2000 Hertz upon entering service.  See 38 C.F.R. § 3.385 and the January 2011 VA examination report.  Upon entering service, the Veteran affirmatively denied having hearing loss and he has testified that he noticed problems hearing in service and thereafter.  His hearing acuity was not tested at any point during service or upon discharge from service.  Currently, greater deficits in his hearing acuity on the left are shown than were present at entry to service.  Moreover, the VA examiner in 2011 opined that it is at least as likely as not that hearing loss was aggravated during service.  In sum, there is no clear and unmistakable evidence to rebut the presumption of aggravation.  

Therefore, service connection for bilateral hearing loss and tinnitus is warranted.  The benefit-of-the-doubt rule has been considered.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinksi, 1 Vet.  App. 49 (1990). 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


